Citation Nr: 0704955	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  94-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1993 rating decision in which the RO denied the 
veteran's claim for service connection for asthma.  In June 
1993, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 1993, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 1993.  

This appeal also arises from a March 1994 rating decision in 
which the RO denied the veteran's claim for service 
connection for PTSD.  In May 1994, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 1994, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 1994.

In April 2003, the Board undertook additional development of 
the claims under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect.  However, the provision 
of 38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was later 
held to be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, after the partial completion of the 
previously requested actions, in August 2003, the Board 
remanded the matters to the RO for completion of the 
requested development and initial consideration of the claim 
in light of all recently developed evidence.  In July 2006, 
the RO again denied service connection for PTSD and for 
asthma, as noted in a supplemental SOC (SSOC) dated that same 
month.

For the reason expressed below, these matters are, again, 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal  is warranted, even though 
such action will, regrettably, further delay an appellate 
decision on the claim on appeal.

The AMC issued a SSOC on July 29, 2006.  The transmittal 
letter indicated that the veteran had 60 days to make any 
comment and that if no additional information was received 
within 60 days, the matters on appeal would be returned to 
the Board.  The claims file was forwarded to the Board on 
August 12, 2006, prior to the expiration of the 60-day 
response period.  The veteran submitted a SSOC Notice 
Response Form, dated on August 5, 2006, which was forwarded 
to the Board from the AMC and received on August 28, 2006.  
The veteran indicated that he had more information to submit 
with the 60 day period following the issuance of the SSOC.  
Pursuant to 38 C.F.R. § 20.302(c), the appellant should have 
had until September 29, 2006, to respond to the SSOC.  
Because the AMC forwarded the case prematurely, before the 
end of the response period, due process requires that these 
matters be remanded to the RO (via the AMC) for issuance of 
another SSOC and full opportunity to respond within the 
allotted 60-day period.  

Prior to issuing another SSOC, the AMC should ensure that any 
evidence received from the veteran following the issuance of 
the July 2006 SSOC is associated with the claims file.

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes VA treatment records, the most recent of 
which are from the Mountain Home VA Medical Center (VAMC), 
dated up to February 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Mountain Home VAMC since February 2004, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004) as 
regards requests for records from Federal facilities. 

Further, the RO should also give the veteran another 
opportunity to present information and evidence pertinent to 
the claims on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its letter to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ascertain whether the 
veteran submitted any additional 
evidence, as indicated on the August 2006 
SSOC Notice Response form and, if so, 
associate that evidence with the claims 
file.

2.  The RO should obtain from the 
Mountain Home VAMC all outstanding 
pertinent records of evaluation and/or 
treatment from asthma and/or PTSD, from 
February 2004 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence (to 
particularly include all include evidence 
associated with the claims file since the 
issuance of the July 2006 SSOC) and legal 
authority.   

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The RO must retain the 
claims file until after the expiration of 
the 60-day response period.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


